453 Pa. 619 (1973)
Commonwealth
v.
Mayberry et al., Appellants.
Supreme Court of Pennsylvania.
Argued April 24, 1973.
July 2, 1973.
*620 Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
John J. Dean, Assistant Public Defender, with him George H. Ross, Public Defender, for appellants.
J. Kent Culley, Assistant District Attorney, with him Robert L. Eberhardt, Assistant District Attorney, and Robert W. Duggan, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, July 2, 1973:
The judgments of contempt are affirmed.
DISSENTING OPINION BY MR. JUSTICE MANDERINO:
I dissent because the defendants were entitled to a jury trial. See United States v. Seale, 461 F. 2d 345 (7th Cir. 1972); Commonwealth v. Patterson, 452 Pa. 457, 308 A. 2d 90 (1973) (MANDERINO, J., dissenting).